NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            05-JUN-2020
                                            09:40 AM

                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                 RSM INC., Plaintiff-Appellee, v.
            WILLIAM MIDDLETON AND TATIANA MIDDLETON,
                       Defendants-Appellants


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                 (NORTH AND SOUTH HILO DIVISION)
                    (CASE NO. 3RC 17-1-000320)

             ORDER DENYING MOTION FOR RECONSIDERATION
       (By: Ginoza, Chief Judge, Chan and Wadsworth, JJ.)
          Upon consideration of the June 1, 2020 Motion for
Reconsideration of Order Dismissing Appeal dated May 19, 2020, by
Defendants-Appellants William Middleton and Tatiana Middleton
(Appellants), self-represented, the papers in support, and the
record, it appears that the motion for reconsideration was due by
May 29, 2020, and therefore is untimely. See Hawai#i Rules of
Appellate Procedure Rule 40(a).
          Moreover, Appellants' motion for reconsideration does
not establish that the court overlooked or misapprehended any
points of law or fact in its May 19, 2020 dismissal order.
          Therefore, IT IS HEREBY ORDERED that the motion for
reconsideration is dismissed as untimely.
          DATED: Honolulu, Hawai#i, June 5, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge